William Edward Hickman, appellant, has filed with the Chief Justice an application to be allowed to appeal to the supreme court of the United States from the judgment and order of the supreme court of the state of California affirming his conviction of the crime of murder in the first degree, and imposing the death penalty, on the ground that the law under which he was tried and convicted (Pen. Code, secs. 1016, 1017, 1026, as amended in 1927, in so far as they apply to his case), violates certain provisions of the constitution of the United States. In the assignment of errors accompanying the petition, the appellant *Page 485 
renews the contentions he made in presenting the same points on the appeal from the judgment of the lower court.
After due consideration by this court of the contentions of the appellant and the arguments advanced in their support on the appeal, the court reached the conclusion that, in so far as the amended sections of the code, supra, applied to the case of the appellant, they violate no provision of the United States constitution. They provide for certain procedural steps to be taken in the trial of persons accused of crimes, and do not affect any substantive right of one entering only the plea of not guilty by reason of his insanity. (People v. Hickman, ante,
p. 470 [268 P. 909].)
Being of the view that no federal question properly presentable to the supreme court of the United States is involved, the appeal to that court is not allowed.